WOODLEY, Judge.
The conviction is for possession of marihuana, on a plea of guilty before the court; the punishment, three years.
No statement of facts is found in the record and no bills of exception.
In pronouncing sentence the trial cotirt failed to give application to the indeterminate sentence statute, art. 775, Vernon’s Ann.C.C.P.
The sentence is reformed so as to order appellant’s confinement in the penitentiary for not less than two years nor more than three years.
As reformed, the judgment is affirmed.